                                                                                                                            -,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page J of J : )
=-=====-=-'"''-======~~=~----------=---=-.....,:.:~~
                           UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA

                 United States of America                         JUDGMENT IN A CRIMINAL CASE
                            V.                                    (For Offenses Committed On or After November L 1987)


                  Jorge Mauricio Garcia                           Case Number: 2: 19-mj-11527

                                                                  Donald L Levine
                                                                  Defenda   's Aflorney


REGISTRATION NO. 91736298
                                                                                          FILED
THE DEFENDANT:                                                                    DEC - 2 2019
 r8J pleaded guilty to count(s) 1 of Complaint
                                 - - - ~ - - - - - - - - - - + - - - - - - f~~'-tt-~~rt:Mlr"'T":~rfm,.--+---
     was found guilty to count(s)
     after a plea of not guilty.                                                                     TY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section          Nature of Offense                                                        Count Number(s)
8:1325                   ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)
                              -------------------
•   Count(s)
               ------------------
                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                     ) (TIME SERVED                          D _ _ _ _ _ _ _ _ days

 r8J Assessment: $10 WAIVED IZI Fine: WAIVED
 r8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                         Monday, December 2, 2019
                                                         Date of Imposition of Sentence



          DVSM                                           ~~~GRO
                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                         2:19-mj-11527
